Citation Nr: 0832991	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
prior to June 15, 2007 and a rating in excess of 70 percent 
from June 15, 2007 for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than June 15, 
2007 for total disability based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 30 percent rating for PTSD, 
effective June 20, 2003. 

In November 2004, the RO granted an earlier effective date 
for service connection of November 19, 2002, and an increased 
initial rating of 50 percent, effective the same date.  

The veteran testified before the Board sitting at the RO in 
September 2005.  A transcript of the hearing is associated 
with the claims file. 

In December 2006, the Board granted an earlier effective date 
for the grant of service connection for PTSD of August 11, 
1999, and remanded the issue of an increased initial rating 
for further development.  In April 2007, the Appeals 
Management Center (AMC) granted an initial rating for PTSD of 
50 percent, effective the date of service connection on 
August 11, 1999.  In July 2007, the AMC granted an increased 
rating of 70 percent for PTSD and TDIU, effective June 15, 
2007.  

The issue of an effective date earlier than June 15, 2007 for 
a TDIU rating is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  Prior to March 1, 2004, the veteran's PTSD symptoms more 
nearly approximated occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.
 

2.  From March 1, 2004, the veteran's PTSD symptoms more 
nearly approximated occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
post traumatic stress disorder from August 11, 1999 to 
February 28, 2004 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2007).   

2.  The criteria for a higher 70 percent rating for post 
traumatic stress disorder, effective from March 1, 2004 have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).   

3.  The criteria for a rating in excess of 70 percent for 
post traumatic stress disorder from March 1, 2004, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.   The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Since 
the veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9440.

The Board reviewed all of the extensive evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim.  

Service medical records show that the veteran was examined by 
a military psychiatrist after the veteran requested a 
transfer from Vietnam back to the United States because of 
his wife's pregnancy complications.  The psychiatrist 
diagnosed a mild situational anxiety reaction.  In an October 
1971 discharge medical examination, the veteran reported that 
he had once attempted suicide, but the examiner found no 
psychiatric illnesses.  The service records are silent for 
any symptoms related to traumatic events.  

Post-service medical records from 1971 through 1998 show 
treatment for cardiovascular and musculoskeletal disorders.  
In January 2000, the veteran was granted Social Security 
Administration (SSA) disability benefits for a left shoulder 
disability and for coronary artery disease.  SSA determined 
that his physical disability began in December 1998.  Medical 
records associated with this determination are silent for any 
mental health disorders.  

In June 1999, the veteran sought treatment for substance 
abuse at a VA clinic.  An examiner noted the veteran's 
reports of a 25-year history of substance abuse, but no prior 
psychiatric diagnoses.  In a July 1999 summary, a treatment 
team noted that the veteran was experiencing difficulties 
holding sustained employment as a result of substance abuse 
and depression, although he had returned to work full time 
for the previous 30 days as an automobile sales manager.  His 
19-year marriage was intact but strained, and he maintained a 
relationship with three daughters living at home and with 
other family members.  He did not generally socialize but did 
enjoy some recreational activities including fishing and 
golf.  The team noted that the veteran was under evaluation 
for PTSD and that he reported combat related symptoms 
including nightmares, irritability, avoidance behavior, lack 
of concentration and short term memory deficits.  However, he 
displayed no thought process or communications deficits, 
hallucinations, delusions, or suicidal ideations. The team 
noted that the veteran was cognitively impaired, mostly due 
to substance abuse.  The team also diagnosed depression and 
personality disorder.  The team assigned a Global Assessment 
of Functioning (GAF) score of 60, indicating moderate 
symptoms with moderate impairment of social and occupational 
function.  

From September 1999 to October 2000 the veteran participated 
in a substance abuse treatment program that included therapy 
sessions with VA social workers, a psychologist, and the 
chief of psychiatry.  The psychologist noted in several 
individual psychotherapy sessions that the veteran had 
difficulty remembering details of his combat experiences.  
However, the psychologist noted that the memories were 
intrusive and resulted in sleeplessness, depression, 
irritability, as well as job and family instability.  He 
diagnosed adjustment disorder, post traumatic syndrome, and 
depression.  The social worker and psychiatrist noted that in 
addition to confronting a substance abuse problem, the 
veteran was also experiencing difficulty with finances, 
caring for a seriously ill relative and physical pain from 
shoulder disabilities for which the veteran was prescribed 
multiple pain medications.  

In April 2000, another VA psychologist noted similar symptoms 
and additional symptoms of low self esteem, panicky feelings, 
difficulty with making decisions, and occasional thoughts of 
suicide, but with no plan.  He noted the veteran's report 
that he had not been in direct combat, but had known 
helicopter crewmembers that had been killed and that his base 
had been attacked with mortars.  He also noted that the 
veteran was not working, but assisted with household chores 
and that his marital relationship was supportive although the 
veteran acknowledged that his spouse had ample reasons to 
leave the marriage.  The veteran had one friend with whom he 
played golf three to four times per week.  The psychologist 
did not diagnose PTSD because the veteran did not appear to 
have directly experienced a traumatic event.  However, he 
diagnosed major depressive disorder without psychotic 
features and personality disorder.  He assigned a GAF of 45 
indicating serious impairment of social and occupational 
functioning.  In correspondence in January 2001, the 
psychologist stated that the veteran had contacted him and 
provided additional details of his Vietnam experiences that 
included witnessing a helicopter crash and the deaths of 
several soldiers.  The psychologist stated that, if verified, 
the events combined with the symptoms that he previously 
observed were sufficient to warrant a diagnosis of PTSD.  
However, he further stated that the PTSD itself was mild in 
comparison to the other disorders and alone would warrant a 
GAF of 60, indicating a moderate level of social and 
occupational impairment.   

The claims file contains only one record of treatment from 
January 2001 to July 2003.  In November 2002, a VA 
psychiatrist examined the veteran on a walk-in basis and 
noted that he had been receiving on-going therapy from his 
regular psychologist and a new psychiatrist.  He noted that 
the veteran was experiencing increased pain from shoulder and 
back disorders, increased insomnia, and the death of a 
relative for whom the veteran had provided in-home care.  He 
noted that the veteran was using cannabis regularly, and that 
another provider had recently assigned a GAF of 41. 

In July 2003, a different VA psychiatrist noted that he was 
following up on a previous examination he performed in 
February 2003.  He noted the veteran's reports of four 
stressors that had recently exacerbated his depression:  
chronic physical back and shoulder pain, the failing health 
of his father, frustration with adjudicative action on his 
PTSD claim, and recently administered hormonal medication.  
The psychiatrist noted his continued reports of irritability, 
insomnia, and depressed mood and an increased use of cannabis 
as a medicine for pain. The psychiatrist revised the 
medication regimen and advised not to continue use of 
cannabis as it was incompatible with his psychotropic 
medications.

In December 2003, a VA physician noted the veteran's reports 
of continued insomnia, anxiety, irritability, lack of anger 
control, hypervigilance, sadness, and depression with chronic 
shoulder and back pain and cardiovascular disorders.  He 
noted that the veteran had not worked in three years and 
interacted only with his family and one friend.  The 
physician noted a blunt affect and depressed mood.  However, 
the veteran's thought processes were clear and goal-directed 
with no cognitive problems, delusions, hallucinations, or 
suicidal ideations.  He assigned a GAF of 52.  

In a February 2004 letter, the veteran's primary care 
physician stated that the veteran was unable to work as a 
result of several severe medical problems including chronic 
shoulder pain secondary to multiple surgeries, coronary 
artery disease including angioplasty, gastric reflux, chronic 
back pain, depression, and anxiety.  

Also in February 2004, a different VA psychiatrist examined 
the veteran in order to provide a second opinion on his case.  
The psychiatrist noted the veteran's report that his most 
significant problems were inadequate sleep and side effects 
of various medications.  The psychiatrist noted that the 
veteran was depressed and irritable, but well groomed, alert, 
and oriented but with spontaneous pressured speech.  There 
were no hallucinations or suicidal ideations.  Judgment and 
insight were significantly impaired, and the psychiatrist 
noted that the veteran's symptoms were strongly suggestive of 
a personality disorder.  The psychiatrist assigned a GAF of 
60 and noted that a commitment to behavioral changes was 
necessary including the cessation of marijuana use and more 
activity outside the home.  Subsequent VA treatment records 
from several different providers showed comments that 
excessive or conflicting medications and cannabis use were 
complicating the veteran's treatment.  Frequent nightmares 
and sleeplessness persisted with assigned GAFs of 41 to 60.  

In a March 2004 letter, the veteran's regular treating VA 
psychologist stated that the veteran's PTSD symptoms were 
intractable and that it was doubtful that the veteran would 
be able to cope with work related stress because of chronic 
pain, depression, irritability, poor concentration, and 
inability to get along well with others.  

In July 2004, a VA psychologist conducted a review 
examination for PTSD.  He noted continued symptoms of 
irritability, nightmares, insomnia, poor concentration, 
intrusive thoughts, anger outbursts hypervigilance and panic, 
although he did not describe any specific panic attacks.  The 
veteran avoided crowds and stated that he would have likely 
committed suicide if not for his family.  He displayed low 
self esteem and a lack of desire to accomplish anything.  The 
veteran displayed good hygiene and logical speech but with a 
depressed and anxious mood and a preoccupation with his 
Vietnam experiences.  Judgment was diminished by depression, 
isolation, and inactivity.  The psychologist stated that the 
veteran seemed unemployable due to anxiety, irritability, and 
physical problems and assigned a GAF of 47 due to severe 
problems of maintaining social and work relationships. 

In letters in June 2005 and in September 2005, the veteran's 
private primary care physician stated that the veteran was 
unable to function in any sort of employment because of 
anxiety, depression, suicidal ideation, irrational moods, 
unprovoked irritability, and poor judgment.  His speech was 
illogical and repetitive.  He was unable to establish a 
working relationship with his VA medical providers or anyone 
else outside his family.  The physician stated that the 
veteran's hygiene is acceptable only because of intervention 
by his spouse.  In August 2005, a new VA psychologist noted 
that he was now following the veteran's mental status and 
that the veteran continued to experience irritability, 
sleeplessness, nightmares, and intrusive thoughts about 
Vietnam.  However, his grooming was satisfactory and speech 
was logical and goal directed with no memory deficits.  
Insight and judgment were fair and there were no 
hallucinations, delusions, or suicidal ideations.  He noted 
that the veteran stated that he would not consider suicide 
unless his claim was denied.  The psychologist assigned a GAF 
of 51. 

In his September 2005 Board hearing, the veteran stated that 
his VA physicians were treating him primarily for substance 
abuse and not for PTSD which he believed was the primary 
cause for his mental status.  The veteran and his spouse 
acknowledged that he maintained relationships within their 
family, though strained, and that he performed only limited 
household chores.  He did not drive an automobile because of 
irritability and anger outbursts.  The veteran's spouse 
performed shopping and financial management.   

Few outpatient treatment reports are in the file from 
September 2005 through November 2006.  However, the veteran 
continued to be prescribed medications for anxiety, 
depression, and pain.  Treatment records from his private 
primary care physician in September 2005 and January 2006 
showed continued reports of sleep disturbances and flashback 
memories of Vietnam but primarily discussed treatment for 
other medical problems.  The physician noted that the VA 
claims process was a source of considerable stress for the 
veteran and that she wrote "several letters trying to help 
him get what he feels he deserves."  The veteran expressed 
the same frustration in a September 2006.    

In November 2006, the veteran's regular outpatient 
psychologist noted that the veteran continued to experience 
symptoms of PTSD, but also deficits in coping skills for 
multiple life stressors and issues relating to the adequacy 
of pain medication.  Insight and judgment were fair but there 
was anger and frustration regarding the award of VA benefits.  
The psychologist noted the veteran's reports of fleeting 
thought of suicide if his appeal was not approved, but denied 
current intent.   
He assigned a GAF of 45.  

Finally, in July 2007, the VA psychologist from July 2004 
again examined the veteran.  He noted the veteran's reports 
of increasing severity of his depression, anger, 
irritability, sleeplessness, low self esteem, and anxiety 
since the last examination.  The veteran continued to display 
difficulties with concentration, avoidance behavior, and 
hypervigilance.  He reported daily thoughts of suicide, 
obsessive rumination, and a view of himself as a victim with 
no ambition or desire to accomplish daily activities.  He 
reported that his anger led to arguments or "punching a 
wall" but not to violence with other people.  The 
psychologist noted that the veteran was anxious and depressed 
with preoccupation with events in Vietnam and his claims 
process.  However, his speech was clear, logical, and 
productive but pressured.  There was no evidence of continued 
substance abuse, although the veteran continued to use 
several prescription medications for pain.  His relationships 
with others seemed poor with a low frequency of contact.  
Judgment was diminished due to social isolation.  The 
psychologist stated that social relationships and 
occupational functioning was severely impaired by deficits in 
judgment, thinking, and an inability to accomplish daily 
tasks such as driving an automobile.  He further stated that 
the veteran was not employable as a result of low social 
tolerance and stress level.  He assigned a GAF of 42 
primarily because of obsessive and suicidal preoccupations.   

The Board concludes that a rating greater than 50 percent is 
not warranted from the date of receipt of claim on August 11, 
1999 to March 1, 2004.  In 1999, the veteran was primarily 
treated for substance abuse.  He was also treated for 
depression and an adjustment disorder.  In January 2001, the 
veteran was diagnosed as having PTSD which was mild.  
Subsequent treatment records show that the veteran complained 
of irritability, insomnia, anxiety, lack of anger control, 
hypervigilance, sadness, and of having depressed mood.  
Although the veteran complained of having a lack of anger 
control, there was no evidence of unprovoked irritability 
with periods of violence.  Mental status examination revealed 
that the veteran's thought processes were clear and goal-
directed with no cognitive problems, delusions, or 
hallucinations, that his judgment and insight were impaired, 
and that he denied suicidal ideation.  Prior to March 1, 
2004, there was no evidence of suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  The evidence prior to March 1, 2004, shows 
that the veteran was able to maintain a relationship with his 
wife and that he was able to maintain a relationship with a 
friend who he golfed with several time a week.  The Board 
notes that the veteran complained of having anxiety; however, 
there was no evidence of near-continuous panic or depression 
affecting the ability to function independently.  Moreover, 
although the veteran had problems sustaining employment, the 
records shows that this was not due to his service-connected 
PTSD, but rather nonservice-connected substance abuse and 
physical disability.  In fact, the records shows that he was 
granted Social Security disability benefits based on physical 
disabilities, as opposed to psychiatric impairment.

The Board acknowledges that GAF scores were assigned from as 
low as 31 to 60.  The Board notes that these GAF scores, 
particular the score of 31 was assigned based on substance 
abuse.  When a GAF score was based solely on PTSD, he was 
assigned a score of 60, indicating moderate symptoms.  

The Board concludes that a rating for PTSD of 70 percent, but 
no higher, is warranted effective March 1, 2004 and 
thereafter.  On March 1, 2004, the veteran's psychologist 
submitted a letter in which he stated that the veteran's PTSD 
symptoms were intractable and that it was doubtful that the 
veteran would be able to cope with work related stress 
because of chronic pain, depression, irritability, poor 
concentration and inability to get along well with others.  
Giving the veteran the benefit of the doubt, it appears that 
the veteran's PTSD symptoms causes him to have difficulty 
adapting to stressful circumstances (including work or a 
work-like setting), as such the criteria for a 70 percent 
rating for PTSD is meet.  The evidence subsequent to March 1, 
2004 continues to show that the veteran meets the criteria 
for a 70 percent rating.  Records from 2005 suggest that his 
PTSD symptoms caused significant occupational impairment.  In 
September 2005, a physician stated that the veteran was 
unable to function in any sort of employment because of 
anxiety, depression, suicidal ideation, irrational moods, 
unprovoked irritability, and poor judgment.  He was unable to 
establish a working relationship with his VA medical 
providers or anyone else outside of his family and his 
hygiene was acceptable only because of the intervention by 
his spouse.  Records from 2006 show that the veteran 
continued to be treated for PTSD symptoms.  Records from 2004 
to 2006 also show that the veteran began having some periodic 
suicidal ideations.

While the record shows that a higher rating of 70 percent is 
warranted effective from March 1, 2004, the record does not 
show that the evidence supports a rating in excess of 70 
percent from that date.  There is no evidence of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The veteran's 
spouse stated that she must intervene to enforce proper 
hygiene, but there is no evidence that the veteran cannot 
accomplish minimal personal hygiene.  The veteran's primary 
care physician stated that the veteran displayed illogical 
and repetitive speech, but this was not evident from the 
veteran's written statements and oral presentation at his 
hearing.  Additionally, other reports, including the July 
2007 VA examination reveal that the veteran's speech was 
clear, logical and productive.

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In sum, the Board finds that the preponderance of the 
evidence is against a rating greater than 50 percent for PTSD 
from August 11, 1999 to February 28, 2004; an increased 
rating of 70 percent for PTSD is warranted effective March 1, 
2004; and that the preponderance of the evidence is against a 
rating in excess of 70 percent for PTSD.


ORDER

A rating greater than 50 percent for PTSD from August 11, 
1999 to February 28, 2004 is denied.  

An increased rating of 70 percent for PTSD, effective March 
1, 2004, is granted subject to the legal criteria governing 
the payment of monetary benefits.  

A rating in excess of 70 percent for PTSD is denied.


REMAND

In the opinion of the Board, additional procedural 
development of the claim for an earlier effective date for 
total disability based on individual unemployability (TDIU) 
is necessary. 

In July 2007, the Appeals Management Center (AMC) granted 
TDIU (concurrent with granting an increased rating for PTSD) 
and assigned an effective date of June 15, 2007.  The veteran 
expressed timely disagreement with the effective date in 
September 2007.  A statement of the case on this issue has 
not been provided.  The failure to issue a statement of the 
case is a procedural defect requiring remand. Manlincon v. 
West, 12 Vet. App. 238 (1999).  Furthermore, in the decision 
above, the Board granted an increased staged rating for a 
service-connected disability that may affect the effective 
date. 
 
Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran and his 
representative (if any) a statement of 
the case on the issue of an earlier 
effective date for the grant of a TDIU 
rating.  The veteran should be given the 
opportunity to thereafter perfect an 
appeal on this issue by filing a timely 
substantive appeal.  The claim will 
thereafter be subject to appellate review 
only if the appeal has been properly 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


